USCA11 Case: 22-11057    Document: 26-1     Date Filed: 12/29/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-11057
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       JON P. RUGGLES,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                    D.C. Docket No. 9:20-cv-82389-AMC
                          ____________________
USCA11 Case: 22-11057      Document: 26-1      Date Filed: 12/29/2022     Page: 2 of 9




       2                       Opinion of the Court                 22-11057


       Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
       PER CURIAM:
              Jon Ruggles appeals the district court’s grant of summary
       judgment to the government, on its complaint to enforce a 2016
       final administrative decision imposing an agreed-upon civil mone-
       tary penalty and disgorgement for violations of the Commodity
       Exchange Act, see 7 U.S.C. §§ 6b & 6c, and regulations. Ruggles
       claims that his duty to pay under this decision was contingent on
       certain future events affecting his ability to pay, such as the resolu-
       tion of certain tax issues. But he fails to create a genuine issue of
       material fact that the decision incorporated the alleged contingen-
       cies or that the government ever agreed to them. So we affirm.
                                         I.
              In 2016, the Commodity Futures Trading Commission
       (“CFTC”) and Ruggles reached a settlement to resolve allegations
       of fraud and insider trading. Under that settlement, the CFTC is-
       sued a final administrative decision against Ruggles in September
       2016 (the “CFTC Order” or “Order”), which ordered him to pay—
       by agreement of the parties—a civil monetary penalty of $1.75 mil-
       lion and disgorgement of about $3.5 million, plus post-judgment
       interest.
              The CFTC Order provided that Ruggles “shall satisfy” the
       monetary penalty and disgorgement by making payments as fol-
       lows: (a) $1,051,261 immediately; (b) $650,000 within 6 months of
USCA11 Case: 22-11057     Document: 26-1     Date Filed: 12/29/2022    Page: 3 of 9




       22-11057               Opinion of the Court                       3

       the order; (c) five payments of $500,000 each within 12, 18, 24, 30,
       and 36 months, respectively; and (d) a final payment of $550,045
       within 42 months. The Order specified that the CFTC’s acceptance
       of partial payment did not waive or alter Ruggles’s payment obli-
       gation. And it warned that “[i]f any payment is not made by the
       date the payment is required by this Order,” the “entire outstand-
       ing balance. . . shall be due and payable immediately.” Nothing in
       the Order made Ruggles’s adherence to the payment schedule con-
       ditional on some other factor.
              Between February and June of 2018, in the lead-up to a pay-
       ment due at the end of June, Ruggles communicated by email with
       Thomas Simek, Chief Trial Attorney for the CFTC, that he was
       having difficulty making the required payments. Ruggles asserts
       that these emails reflect an agreement to excuse or suspend the
       payment schedule pending the resolution of certain matters affect-
       ing his ability to pay.
              In an email sent February 12, 2018, Ruggles explained that,
       when he entered into the settlement agreement, he “based [his]
       cash forecast on 1) deducting disgorged money and 2) having rea-
       sonable tax efficiency.” He stated that both “assumptions have not
       gone to plan,” since nearly 70% of his income was being withheld
       between Canada and the United States, though he believed it
       would “work out in the end.” He also expected to receive “more
       than adequate funds” from the sale of a company in which he
       owned a stake, which he “suspect[ed]” would occur “within 3
       years,” plus some funds from other sources, including an
USCA11 Case: 22-11057     Document: 26-1     Date Filed: 12/29/2022     Page: 4 of 9




       4                     Opinion of the Court                 22-11057

       anticipated release of withheld taxes by Canadian tax authorities
       and a corporate dividend.
               Responding on March 26, Simek thanked Ruggles for the up-
       date, inquired about “further developments” regarding the Cana-
       dian tax release and corporate dividend, and asked if he was “now
       in a position to make some payment toward the settlement?” On
       March 29, Ruggles stated that he was waiting for paperwork to go
       through for the dividend, and that the Canadian tax release was “in
       the middle of a challenge” but “should be coming to an end soon.”
       He expressed hope of “returning to a normal payments schedule .
       . . soon.”
              In an April 17 reply, Simek thanked Ruggles for the update
       and reiterated the Order’s payment schedule:
             We appreciate the challenges you are facing, but in
             order to demonstrate that you intend to abide by the
             payment plan set forth in the settlement order, and to
             avoid a determination that the amount you owe is un-
             collectible, it will be important for you to make a pay-
             ment toward the settlement obligation this quarter.
             Please let us know if you do not expect to be able to
             do so.
       Ruggles responded on April 19 that a payment would be made soon
       and before the deadline of June 30. On June 15, Simek advised that
       the CFTC had “received no additional information from you re-
       garding when you plan on making a payment toward the
USCA11 Case: 22-11057      Document: 26-1     Date Filed: 12/29/2022     Page: 5 of 9




       22-11057               Opinion of the Court                         5

       settlement obligation.” Ruggles replied that he had made a partial
       payment the previous week.
              Ultimately, Ruggles paid a total of approximately $1.5 mil-
       lion toward the civil monetary penalty and disgorgement obliga-
       tion. He made a payment of $1,051,261 in September 2016, a pay-
       ment of $175,000 in March 2017, and a payment of $245,000 in June
       2018.
              In December 2020, after sending a demand letter the previ-
       ous month, the government sued Ruggles to collect the remaining
       amount due, which it asserted was approximately $3.8 million plus
       interest. Ruggles filed an answer and asserted a single “affirmative
       defense” based on his inability to pay according to the payment
       schedule, relying solely on the 2018 email correspondence with the
       CFTC we described above.
               The district court granted summary judgment to the gov-
       ernment. It concluded that the 2018 emails did not create a genu-
       ine issue of material fact as to Ruggles’s obligation to pay under the
       plain terms of the Order. It also found that he had not offered evi-
       dence to support a defense of “commercial frustration” under Flor-
       ida law. Accordingly, the court entered final judgment for the gov-
       ernment in the amount of approximately $3.9 million. Ruggles
       now appeals.
                                        II.
              We review a grant of summary judgment de novo, constru-
       ing the evidence and drawing all reasonable inferences in favor of
USCA11 Case: 22-11057         Document: 26-1        Date Filed: 12/29/2022         Page: 6 of 9




       6                          Opinion of the Court                      22-11057

       the nonmoving party. Carlson v. FedEx Ground Package Sys., Inc.,
       787 F.3d 1313, 1317 (11th Cir. 2015). Summary judgment is appro-
       priate when the record shows that “there is no genuine dispute as
       to any material fact and the movant is entitled to judgment as a
       matter of law.” Fed. R. Civ. P. 56(a). A dispute is not “genuine”
       unless a reasonable jury could return a verdict for the nonmoving
       party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
       (1986).
                                             III.
               Without citing any supporting legal authority, Ruggles
       maintains that his 2018 email correspondence with the CFTC re-
       flects an agreement that the 2016 CFTC Order’s payment schedule
       “depended upon the satisfaction of certain contingencies which the
       CFTC knew about and accepted.”
              Ruggles has not created a genuine issue of material fact re-
       garding his duty to pay. The CFTC Order, which embodied the
       settlement agreement and imposed the payment obligation, never
       mentioned Ruggles’s alleged contingencies. 1 Nor did it suggest
       that the payment schedule was subject to alteration. Rather, it
       made clear that the CFTC’s acceptance of partial payment did not
       excuse Ruggles’s compliance with the payment schedule, and that
       missed payments—which could, of course, arise from an inability

       1 “A settlement agreement is a contract” and is governed by principles of gen-
       eral contract law from the applicable state. Schwartz v. Florida Bd. of Regents,
       807 F.2d 901, 905 (11th Cir. 1987).
USCA11 Case: 22-11057     Document: 26-1     Date Filed: 12/29/2022   Page: 7 of 9




       22-11057              Opinion of the Court                       7

       to pay—would render the “entire outstanding balance . . . due and
       payable immediately.” In short, nothing in the Order supports
       Ruggles’s claim that his duty to pay was contingent on his ability
       to pay.
              Nor does the record support a reasonable inference that the
       CFTC agreed to Ruggles’s contingencies, either before or after en-
       try of the Order in 2016. For starters, Ruggles offers no evidence
       close in time to the settlement agreement, and his 2018 emails do
       not show that the alleged continencies were the subject of settle-
       ment negotiations. Instead, his February 2018 email frames the
       contingencies in terms of his personal reasons for agreeing to the
       settlement: “When I agreed to our settlement agreement in 2016, I
       based my cash forecast on 1) deducting disgorged money and 2)
       having reasonable tax efficiency.” That Ruggles made these as-
       sumptions when he agreed to the settlement, however, does not
       mean that the CFTC agreed to make the duty to pay contingent on
       them, even assuming it was aware of them. As we just noted, these
       contingencies are completely absent from or are contradicted by
       the Order’s plain terms.
              And no reasonable jury could infer the CFTC’s agreements
       to Ruggles’s contingencies based on the emails from CFTC attor-
       ney Simek. In the email correspondence, Simek merely thanked
       Ruggles for providing information about his finances, made some
       inquiries about them, and pushed Ruggles to make at least a partial
       payment by the end of the quarter. While he expressed sympathy
       for Ruggles’s financial “challenges,” he made clear that Ruggles
USCA11 Case: 22-11057     Document: 26-1      Date Filed: 12/29/2022    Page: 8 of 9




       8                      Opinion of the Court                22-11057

       needed to make a payment by the upcoming deadline “in order to
       demonstrate that [he] intend[ed] to abide by the payment plan set
       forth in the settlement order.” In response, Ruggles did not suggest
       his duty to pay had been excused or suspended; he simply said he
       would make a payment by the deadline. Nothing in these emails
       even arguably reflects that the CFTC agreed to suspend or excuse
       Ruggles’s payment obligation.
              Ruggles also briefly addresses the defense of “commercial
       frustration,” but only insofar as it relates to his argument that the
       CFTC Order contained two unstated conditions to payment that
       excused his noncompliance with the payment schedule. He does
       not address the court’s independent reasons for rejecting that de-
       fense on the merits apart from a bare assertion that the court im-
       properly weighed the evidence. Such a passing reference, without
       supporting arguments or authority, is insufficient to properly raise
       the issue for review on appeal. See Sapuppo v. Allstate Floridian
       Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“We have long held
       that an appellant abandons a claim when he either makes only pass-
       ing references to it or raises it in a perfunctory manner without
       supporting arguments and authority.”). Accordingly, we deem this
       issue abandoned.
              Finally, we note that Ruggles fails to present any evidence
       that the contingencies affecting his ability to pay continued after
       June 2018, when he made his last payment to the CFTC. So even
       if he established that his duty to pay was excused or suspended in
       2018, he has made no showing that such an excuse applied to
USCA11 Case: 22-11057    Document: 26-1     Date Filed: 12/29/2022   Page: 9 of 9




       22-11057              Opinion of the Court                     9

       subsequent missed payments under the payment schedule, any of
       which would have made the “entire outstanding balance . . . due
       and payable immediately” under the terms of the Order.
                                     IV.
             For these reasons, the district court properly granted sum-
       mary judgment to the government.
             AFFIRMED.